Citation Nr: 1611045	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement of the appellant to a higher apportionment of the Veteran's compensation benefits on behalf of the Veteran's child T.S.


REPRESENTATION

Veteran represented by The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of a Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to the appellant's claim for increased apportionment of the Veteran's compensation benefits.  In May 2009, the appellant filed a notice of disagreement, a Statement of the Case was issued in January 2010, and a substantive appeal was received in March 2010.


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA disability compensation benefits at the 100 percent rate since March 26, 2009.  The increased apportionment claim was received April 1, 2009.

2.  The Veteran's VA compensation payments have included an amount for the support of the dependent child, T.S., since March 1, 2007.  

3.  In March 2008, a "special apportionment decision" provided apportionment of $50.00 from July 1, 2007 to February 1, 2008.  And the apportionment amount increased to $150.00 on March 1, 2008.  

4.  The appellant has demonstrated financial hardship and special needs related to the minor child T.S.  The current $150.00 apportionment does not represent 20 percent of the Veteran's benefits.

5.  The evidence does not demonstrate that an increased monthly apportionment of the Veteran's disability compensation benefits to his minor child, T.S., would create undue hardship to the Veteran or any other person of interest.


CONCLUSION OF LAW

The criteria for an increased apportionment of 10 percent of the Veteran's VA compensation benefits on behalf of the Veteran's child T.S. have been met.  38 U.S.C.A. § 5307(a) (2) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.450, 3.451 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications. In any event the requirements of the VCAA have been met in this case. 

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20 .504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 .

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  38 C.F.R. § 19.101.  Here, the January 2010 SOC was furnished to the appellant and the Veteran.  The Board notes that the January 12, 2010 SOC incorrectly reported that the date the Veteran was furnished as January 12, 2009; however, this is a typographical error.  Additionally,  when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  Here, a copy of the substantive appeal was not provided to the Veteran; however, the content of the substantive appeal was a reiteration of the appellant's claim for increased appointment.  The appellant did not request a hearing.  The Board additionally notes that the Veteran and appellant submitted information regarding financial hardship, showing actual knowledge of information necessary in determining apportionment.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The RO afforded the appellant and Veteran the opportunity to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  Both the Veteran and appellant submitted written statements and VA Forms 21-0788 in support of their claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

Analysis

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  In this case, T.S. (DOB June [redacted], 2006) is the child of the Veteran.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The appellant originally filed a claim for apportionment of the Veteran's benefits in December 2007.  In January 2008, the appellant provided a support agreement between the appellant and the Veteran, through the state of Alabama.  The agreement, signed by both parties, noted that the Veteran agreed to pay $307.00 a month for the support and maintenance of minor child, T.S.  Additionally, the Veteran agreed to provide medical insurance for T.S.  The agreement was signed in May 2007.  

A January 2008 review of child support order reduced the Veteran's child support to $50.00 per month.  The appellant provided a statement that her only source of income was Chapter 35 DEA benefits paid to her through her father.  A February 2008 statement from the appellant noted that child support had not been paid in four months. 

In February 2008, the Veteran provided a list of his monthly expenses, which totaled $1274.00, and included $307.00 a month in child support.  The Veteran stated he paid the $307.00 every month and he attached a copy of his child support order.  He reported his monthly income included $750.00 from employment, and $119.00 in VA benefits (total of $869.00).  The Board notes that at the time the Veteran submitted his list of expenses his child support had already been reduced to $50.00 per month.  A January 2008 VA compensation and award notification showed the Veteran received a net monthly rate of $117.00, $993.00 a month was recouped by VA due to the Veteran's receiving severance pay.

In March 2008, a "special apportionment decision" provided apportionment of $50.00 from July 1, 2007 to February 1, 2008.  As the Veteran's severance pay would be recouped by March 1, 2008, the apportionment amount would increase to $150.00 on March 1, 2008.  

In August 2008, the Veteran applied for total disability based on individual unemployability.  He reported he last worked full time in December 2007, and became too disabled to work in March 2008 (at which time he earned $500.00 a month).

In a November 2008 Information Regarding Apportionment of Beneficiary's Award form (discounting a large clothing allowance), the appellant reported net monthly costs of $2286.00, including $300.00 for daycare and $275.00 for healthcare a month.  This form noted that she received $661.00 a month in "Chapter 35 benefits."

In February 2009, the appellant requested an increase apportionment of the Veteran's benefits.  

In a March 2009 Information Regarding Apportionment of Beneficiary's Award form, the Veteran reported net expenses of $2, 222.00.  This amount included $80.00 in child support.  The Veteran did not provide any details regarding his income.  

The Veteran provided a March 2009 child support Court Order Payment Summary, which showed the Veteran paid a little more than $140.00 a month from August to November 2007, paid $150.00 in December 2007, and paid $80.00 from September 2008 to December 2008.  He also paid $160.00 in February 2009, and $80.00 in March 2009.  His child support payments were ordered as $30.00 a month in child support and $50.00 a month in arrears.  He owed a balance of $2, 499.17.

On her March 2009 Information Regarding Apportionment of Beneficiary's Award, the appellant reported she earned $600.00 through employment, and received $80.00 in child support and $150.00 in VA apportionment, for a net $830.00 a month.  Her monthly expenses, disregarding the $300.00 listed for clothing, were $2,056.00.  This included $400.00 a month in child care and $96.00 a month in medical expenses.  This showed a net loss of $1,226.00 per month. 

In April 2009, the appellant again requested an increase in benefits from the Veteran due to an increased cost of care for his dependent T.S.  She noted that there was an increased cost of living and a decrease in child support since she was first provided with apportionment.  She noted that the support currently provided by the Veteran did not even cover a month of child care.

The April 2009 "special apportionment decision" on appeal noted that the Veteran's present monthly VA benefits award was $1,754.00.  The appellant's monthly VA benefits award was listed as $1,200.00, although it's unclear what was referred to by this amount.  The appellant was also noted to be receiving $150.00 in apportionment from the VA and $80.00 in child support.  Her monthly expenses were $2, 356.00, for a net monthly loss of $926.00.  The Veteran's monthly expenses were listed as unknown at the time.  The AOJ denied an increased apportionment based on undue financial hardship to the Veteran, citing 38 C.F.R. § 3.451.  Additionally, the decision noted that the Veteran was providing child support.  

At the time of the April 2009 decision, both the Veteran and the appellant were reporting greater expenses than income.  The Board notes that 20 percent of the Veteran's $1,754.00 benefits would be $350.80 at the time of the April 2009 apportionment decision.  

In a May 2009 rating decision, the Veteran was granted a 100 percent rating, effective March 26, 2009.  A May 2009 notification letter from the VA informed the Veteran that he had a net VA benefit of $2,932.00 effective April 1, 2009 due to an increased evaluation.  As such, the Veteran's benefits as of April 1, 2009 were roughly $700.00 greater than his expenses according to the information he provided in March 2009.

In May 2009, the appellant provided a notice of disagreement with the denial of an increase in the apportioned share of the Veteran's benefits.  She wished for an increase due to "financial hardship, increasing costs of living and economic changes;" she stated she "struggled to support" T.S.  She additionally reported that T.S. had "medical issues that made it difficult to support his needs."  She argued that the Veteran did not have any hardships as he owned two vehicles and lived in someone else's home.

In a June 2009 statement, the Veteran stated that he was not able to pay more on the apportionment because of "debt and not being able to sustain employment."  He reported that he was also supporting two other sons and he requested that VA not grant an increase in apportionment.

The January 2010 Statement of the Case (SOC) noted that the Veteran received $230.00 from the Veteran per month, in the form of $150.00 for apportionment and $80.00 in child support.  The SOC found that based on the Veteran's monthly income and expenses, an increase would create a financial hardship. 

Also in January 2010, another woman was awarded an $80.00 a month apportionment of the Veteran's benefits for their minor child, effective May 8, 2008.  Thus, the Veteran had a total of $230.00 a month apportioned from his benefits as of May 8, 2008.  This reduced the Veteran's net VA benefits to $2,852.00 a month, or roughly $600.00 more than his reported March 2009 expenses.

On her March 2010 substantive appeal, the appellant felt that she was entitled to an increase apportionment "due to the unnecessary hardship the Veteran has placed me in.  She noted daycare was $300, rent $325, transportation was $370 and insurance $110, along with medical expenses of $300.  And she requested an increased apportionment due to the increased cost of living.

The appellant submitted a divorce decree, showing their divorce was finalized April 15, 2010.  The divorce degree ordered the Veteran to pay child support of $323.00 a month ($293.00 in child support and $30.00 in arrears) based on his anticipated receiving of $169.00 a month in SSA benefits for T.S. and VA benefits of $50 a month for minor child T.S.  The appellant was awarded full custody of T.S.

A notification letter from February 2011 noted the Veteran's benefits would decrease by $75.00 when minor T.S. turned 18.  Thus, while the April 2010 divorce decree provided a child support payment amount under the assumption that VA was providing the Veteran with $50.00 a month for T.S., the VA was providing $75.00 a month for T.S.  The notification letter showed that the Veteran received net VA benefit payments of $2,924.00 effective May 1, 2010.  The Veteran was being paid as a Veteran with four dependents, all children.

The AOJ submitted notice to the appellant that her apportionment of $150.00 as the estranged wife would be terminated effective May 1, 2010 due to her divorce, but that there would be no lapse in the apportionment amount of $150.00 as she would continue to receive it for her minor child T.S., until he reached age 18.

In July 2012, the Veteran provided a Financial Status report.  He listed $4,096.00 in monthly expenses.  He listed that he was married and had six dependent children ages: 6,6,5,4,2 and 1.  The Board notes that the two six-year olds listed as dependents include T.S. and the other child for which apportionment is provided.  The Veteran reported monthly net income of $3,932.00 as VA benefits.  Although the Veteran listed that both he and his spouse do not earn a salary, part of his monthly expenses was $400.00 a month in child care.

In October 2012, the appellant provided information that T.S. received $150.00 in VA apportionment, $131.00 from SSA, and $124.00 in the form of child support ($50 support and $74 arrears), or a total of $405.00.  She noted she has received the same $150 in apportionment, and wonders if the Veteran's benefits have increased in those 4 years.  Also, she noted T.S. had asthma and ADHD, which required an "intensive amount of doctor trips and other arrangements."  She felt that the economy was such that $150.00 did not meet her needs given the increased cost of living.

A January 2013 notification letter was provided to the Veteran and the appellant, and noted that she would be provided with an additional $50.00, or $200.00 a month, in apportionment starting April 1, 2013, and if the apportionment request was granted, it would become effective October 10, 2012.  The notice requested additional financial information from both parties.

A May 2013 special apportionment decision noted that development was sent to both parties in January 2013; however, neither party responded.  The decision noted the appellant received a total of $284.00 a month from the Veteran to support T.S.  It is unclear where the $284.00 a month is from, but it appears to be the incorrect addition of the $150.00 in apportionment and $124.00 in child support ($274.00).  The decision quoted 38 C.F.R. § 3.450 as "no apportionment will be made where the veteran is providing for dependents."  Additional benefits for such dependents will be paid to the Veteran.  The AOJ determined that since the Veteran was currently providing for his dependent, an increase in apportionment was denied.  Her apportionment was continued at $150.00 a month.

The Board notes that 38 C.F.R. § 3.450 finds that a "general" apportionment may be paid if a Veteran is not reasonably discharging his responsibility for his children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

Additionally, 38 C.F.R. § 3.451, for "special" apportionments, provides that, "without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants."  

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii) , 3.451.

A June 2014 Award Print noted the Veteran was receiving $3,360.67 in VA benefits as of April 1, 2014, and would receive $3,417.82 as of December 1, 2014 due to a cost of living increase.  His withholdings included $230.00 a month ($150.00 to the appellant and $80.00 in apportionment for another child).  A January 2015 notification showed he would receive $3,360.67, minus the $230.00 in apportionment withholding, effective April 1, 2014 due to a change in spouse status (divorce).  He was being paid as a Veteran with six dependents (all children).

The Board notes that the Veteran has apportionment provided in a total of $230.00 for two children, with $150.00 paid to the appellant.  The combined apportionment costs of $230.00 did not equal 20 percent of his VA benefits at the time of the first April 2009 decision.  A May 2009 notification showed he was receiving $2932.00 a month; 20 percent of this payment would have been $586.40 (he was paying $356.40 less than 20 percent of his benefits to his combined apportionees).  Additionally, based on his reported expenses in March 2009, by at least April 1, 2009 the Veteran's VA benefits exceeded his living expenses.  Thus, although the April 2009 apportionment decision found financial hardship for the Veteran to provide an increased apportionment, his monthly disability benefits were actually more than $1,000.00 greater than the amount used to determine his financial hardship.  

Here, the appellant is arguing for an increased apportionment benefit based on hardship, and as such, 38 C.F.R. § 3.451 is applicable.  She has demonstrated financial hardship in each of her reports of income versus debt forms and statements.  She has also reported that the minor child, T.S., has medical conditions which require additional medical expenses.

Additionally, the record shows that the Veteran was not providing the amount of child support ordered in his April 2010 divorce decree at any time during the period before the Board, although as of October 2012, the amount received for T.S. through VA apportionment, child support and SSA benefits was greater than $400.00.  Even when his child support was lowered to $80.00 a month ($30.00 for child support and $50.00 in arrears), the Veteran did not continuously provide this support according to Alabama child support court payment summary from 2009.  

The apportionment for the appellant and T.S. (as the benefit changed beneficiaries, but not amount, in April 2010), has been less than 20 percent of the Veteran's benefits during the entire appeal period.  The financial information provided in March 2009, in relation to the net amount of benefits received by the Veteran starting in April 2009, did not cause financial hardship as the Veteran's benefits were at least $700 greater than his monthly reported costs. 

In July 2012, the Veteran provided a financial status report which showed that his total monthly expenses were $164 greater than his monthly income (VA benefits).  However, this is due the incorrect addition of the Veteran's listed expenses.  He listed expenses totaling $3196.00, but he listed the total monthly expenses as $4,096.  Additionally, despite indicating that neither he, nor his spouse, had income from employment, he reported paying $400.00 a month in child care.  Without the $400.00 for child care, the Veteran's net expenses would be $2,776, which would leave him with a net savings of VA benefits of $1,336.00.  As the $400.00 would not be for day care for a minor child, it is possible the Veteran is referring to child support payments.  However, the record contains evidence of child support payments totaling less than $400.00, including $124.00 for T.S., and additional information that the Veteran was not paying child support for another dependent child via the Alabama Department of Human Resources in 2010 (this information was provided as part of the other apportionment claim of record).  The Veteran's most recent divorce decree, from June 2014, did not include information about child support payments for the minor child born of that relationship.  The divorce decree did note that the Veteran and his wife (from the July 2012 status report) separated in February 2013 and she retained custody of their minor child. 

Overall, the Veteran's financial circumstances and number of dependents have changed over the course of this claim for increased apportionment.  The Veteran receives over $3,000.00 a month in VA benefits, which includes benefits for six dependent children (roughly $75.00 a month per child).  In 2009 and 2012, his VA benefits were greater than his monthly expenses.  By 2012, the Veteran listed two cars as assets.  The Veteran and the appellant did not provide updated 2013 expenses forms; however, the appellant provided some financial information in October 2012.  

While the Veteran has six children, the evidence of record shows that at least three of the children live with their mothers (as of the Veteran's February 2013 separation from his second wife).  Additionally, the evidence of record includes two court documents that the Veteran has child support arrears for his two oldest children.  In total, the Veteran currently provides $230.00 a month in apportionment benefits for two children, and the appellant has noted he provides another $124.00 in child support (previously $80.00 in 2009).  As such, the evidence of record shows he provides $345.00 in total for the two children the Board has information about, of which $274.00 is paid for the benefit of T.S.  The Board notes that 20 percent of the Veteran's gross benefits as of December 1, 2014 ($3, 417.82) would be $683.56.  And 20 percent of his benefits listed in his 2012 income and expenses report would have been $776.00.  The combined $230.00 of apportionment is roughly 7 percent of his December 1, 2014 payment, roughly 6 percent of his listed 2012 payment, and roughly 8 percent of his April 2009 benefits after he was granted TDIU.  The appellant's $150.00 apportionment is less than 5 percent of his 2014 payment, less than 4 percent of his listed 2012 payment, and less than 6 percent of his 2009 payment.

As the Veteran now lives on his own, receives more than $3,000.00 a month in VA benefits, provides less than 10 percent of his VA benefits in apportionments (combined for two dependents), and there is no evidence to show that an increased special apportionment would result in financial hardship to the Veteran or other persons of interest, the Board finds that entitlement to an increase in apportionment is warranted.  The Board recognizes that the Veteran has six children, although apportionment of a combined $230.00 is currently only provided for two children.  Taking into account the Veteran's additional 5 children, the Board will provide the appellant, for dependent T.S., 10 percent of the Veteran's benefits from April 1, 2009.  The Board recognizes that 10 percent is less than the 20 percent listed in 38 C.F.R. § 3.451; however, an amount over 10 percent is likely to result in hardship to the Veteran and other interested parties. 


ORDER

Entitlement of the appellant to a higher apportionment of 10 percent of the Veteran's compensation benefits, from April 1, 2009, on behalf of the Veteran's child T.S. is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


